—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Defendant contends that, if Supreme Court’s order is affirmed, "debts owed to defendant by plaintiff will not be protected as provided in the parties’ stipulation”. Insofar as the order fails to take into account the attorney’s fees and arrearages provision of the parties’ stipulation, the order must be modified to ensure that the parties comply with the terms of that stipulation upon the sale of the marital residence. Thus, we modify the order by directing that, in the event plaintiff is successful in purchasing the real property in accordance with the terms and conditions of the order, any unpaid attorney’s fees and any debts or arrearages due and owing under the terms of the stipulation are also to be paid in full at closing. (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J.— Sale of Marital Residence.) Present—Denman, P. J., Green, Balio, Callahan and Boehm, JJ.